Citation Nr: 1537436	
Decision Date: 09/02/15    Archive Date: 09/10/15

DOCKET NO.  10-10 124	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for bilateral hearing loss (claimed as left ear hearing loss).  

2.  Entitlement to service connection for residuals of periodontal surgery for VA compensation purposes (originally claimed as periodontal surgery). 

3.  Entitlement to service connection for a left foot disability (originally claimed as callouses of the left foot).

4.  Entitlement to service connection for a left inguinal hernia. 

5.  Entitlement to service connection for a right (dominant) wrist disability. 

6.  Entitlement to service connection for a right (dominant) shoulder disability. 

7.  Entitlement to service connection for a right knee disability. 

8.  Entitlement to an increased evaluation in excess of 10 percent for thoracic and lumbar strain with degenerative changes, to include entitlement to an effective date prior to September 24, 2008, for the 10 percent evaluation award.

9.  Entitlement to an increased evaluation in excess of 10 percent for residuals of a left ankle fracture with degenerative changes, to include entitlement to an effective date prior to September 24, 2008, for the 10 percent evaluation award.

10.  Entitlement to service connection for a left leg disability of tendonitis around the ankle, to include as secondary to the service-connected residuals of a left ankle fracture with degenerative changes. 

11.  Entitlement to service connection for sinusitis.

12.  Entitlement to an initial (compensable) disability rating for a left varicocele. 

13.  Entitlement to an initial (compensable) disability rating for a post-operative cancerous mole. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran had active service in the United States Air Force (USAF) from July 1983 to July 2003.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.   By that rating action, the RO, in part, assigned  10 percent disability ratings to the service-connected thoracic and lumbar strain with degenerative changes and residuals of a left ankle fracture with degenerative changes, effective September 24, 2008--the date VA received the Veteran's claim for increased compensation for these disabilities.  The RO also denied service connection for the disabilities on appeal.   The Veteran appealed this rating action to the Board. 

In September 2011, the Veteran withdrew his previous request for a hearing before a Veteran Law Judge.  Thus, his hearing request is deemed withdrawn.   See 38 C.F.R. 20.704(d) (2015).  The Board will proceed with its appellate review of the appeal. 

Also developed for appellate consideration were the issues of entitlement to service connection for a left (minor) elbow disability and  right leg disability, to include tendonitis around the right ankle.  By a February 2014 rating action, the RO granted service connection for left (minor) elbow lateral epicondylitis and right Achilles ankle tendonitis; noncompensable and 10 percent disability ratings were assigned, effective November 7, 2008--the date VA received the Veteran's initial claims for compensation for these disabilities.  (See February 2014 rating action uploaded to the Veteran's Veterans Benefits Management System (VBMS) electronic record).  This represents a complete grant of the benefits originally sought.  Thus, the Board does not have jurisdiction over these issues.  See Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997) (Board cannot possess jurisdiction over an issue where a rating decision constituted a full award of the benefit sought on appeal).

Regarding issues numbered 12 and 13 on the title page, by a February 2010 rating action, the RO awarded service connection for left varicocele and post-operative cancerous mole; each disability was assigned an initial noncompensable disability rating.  The Veteran disagreed with the initial noncompensable disability ratings assigned to these service-connected disabilities.  (See Notice of Disagreement, received by the RO in March 2010).  The RO has not issued the Veteran a Statement of the Case on these initial rating claims, and the Veteran did not specifically indicate that his appeal with respect to these service-connected disabilities had been satisfied.  Thus, his appeal with respect to these initial rating claims remains pending.  Before the Board can consider the Veteran's initial rating claims on appeal, however, it is required to remand these claims for issuance of a Statement of the Case (SOC).  See Manlincon v. West, 12 Vet. App. 238 (1999).

The issues of entitlement to an increased evaluation in excess of 10 percent for thoracic and lumbar strain with degenerative changes, to include entitlement to an effective date prior to September 24, 2008, for the 10 percent evaluation award; entitlement to an increased evaluation in excess of 10 percent for residuals of a left ankle fracture with degenerative changes, to include entitlement to an effective date prior to September 24, 2008 for the 10 percent evaluation award; entitlement to service connection for a left leg disability of tendonitis around the ankle, to include on a secondary basis; entitlement to service connection for sinusitis; entitlement to an initial (compensable) disability rating for a left varicocele; and, entitlement to an initial (compensable) disability rating for a post-cancerous mole are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if additional action is required on his part.


FINDINGS OF FACT

1.  By a final and unappealed December 2003 rating decision, the RO denied service connection for bilateral defective hearing. 

2.  Evidence added to the record since the RO's final December 2003 rating decision does not relate to an unestablished fact necessary to substantiate the underlying claim for service connection for a bilateral hearing loss disability (i.e., evidence of a bilateral hearing loss disability for VA compensation purposes that is etiologically related to the Veteran's period of military service).

3.  There is no allegation or evidence of in-service dental trauma. 

4.  The Veteran does not have any current chronic dental disability for which VA compensation benefits are payable as a result of his in-service wisdom teeth extraction and scaling, root planing and flap surgery.  

5.  The Veteran does not currently have a left foot disability; left inguinal hernia; or, right wrist, right shoulder and right knee disabilities. 


CONCLUSIONS OF LAW

1.  The December 2003 rating decision, wherein the RO, in part, denied service connection for bilateral defective hearing, is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2015).
 
2.  Evidence received since the final December 2003 rating decision is not new and material, and the claim for service connection for a bilateral hearing loss disability is not reopened.  38 C.F.R. § 3.156(a) (2015).

3.  The criteria for service connection for residuals of periodontal surgery for VA compensation purposes are not met.  38 U.S.C.A. §§ 101(24), 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.1(d), 3.6(a), 3.102, 3.303, 4.150 (2015).

4.  A chronic left foot disability was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).

5.  A left inguinal hernia was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015)

6.  A chronic right wrist disability was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).

7.  A chronic right shoulder disability was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).

8.  A chronic right knee disability was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

Before addressing the merits of the issues on appeal, VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper VCAA notice must inform the claimant of any information and evidence not of record that is necessary to substantiate the claim.  The claimant should be informed as to what portion of the information and evidence VA will seek to provide, and what portion of such the claimant is expected to provide. 

In Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006), the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that a comprehensive VCAA letter, as opposed to a patchwork of other post-decisional documents (e.g., statements or supplemental statements of the case), was required. 

The Federal Circuit further held that such a letter should be sent prior to the appealed rating decision or, if sent after the rating decision, before a readjudication of the appeal.  Id. 
The notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO). Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  VA, however, may proceed with adjudication of a claim if errors in the timing or content of the VCAA notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); see also Pelegrini, 18 Vet. App. at 121; Sanders v. Nicholson, 487 F.3d 892 (Fed. Cir. 2007).

Regarding the claim of whether new and material evidence has been received to reopen a previously denied claim for service connection for a bilateral hearing loss disability (claimed as left ear hearing loss), in Kent v. Nicholson, 20 Vet. App. 1 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements in regard to new and material evidence claims require VA to send a specific notice letter to the claimant that: (1) notifies him or her of the evidence and information necessary to reopen the claim (i.e., describes what is meant by new and material evidence); (2) identifies what specific evidence is required to substantiate the element or elements needed for service connection that were found insufficient in the prior denial on the merits; and (3) provides general VCAA notice for the underlying service connection claim that complies with 38 U.S.C.A. § 5103(a) (West 2014), 38 C.F.R. § 3.159(b) (2015), and any applicable legal precedent. VA's Office of General Counsel issued informal guidance interpreting Kent as requiring the notice to specifically identify the kind of evidence that would overcome the prior deficiency rather than simply stating the evidence must relate to the stated basis of the prior denial.  See VA Gen. Couns. Mem., para. 2, 3 (June 14, 2006). 

An April 2009 letter from the RO to the Veteran complied with Kent to the extent it notified him of the evidence and information necessary to reopen his previously denied, unappealed claim of entitlement to service connection for a bilateral hearing loss disability (i.e., described and defined what is meant by the term new and material evidence); and this letter also adequately explained the bases of the respective prior denial of the above-cited claim by specifying the deficiencies in the evidence when this claim was previously considered.  Thus, the Board finds that VA complied with the notice required by Kent in addressing the Veteran's new and material evidence to reopen claim on appeal. 

Regarding the remaining claims for service connection decided herein, VA provided the Veteran with notice on the VCAA elements for each of these claims in pre-adjudication letters, issued in October 2008 and April 2009.  The RO informed the Veteran to let VA know of any evidence he thought would support his service connection claims on appeal and that it was his responsibility to make sure that VA received all requested records not in the possession of a Federal entity, and told him where to send such evidence. 

The Court has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). The RO informed the Veteran of the Dingess elements via the October 2008 and April 2009 letters.

The Board finds that VA satisfied its duty to notify under the VCAA in accordance with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1).  Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008). 

Thus, the Board finds that the Veteran was afforded a meaningful opportunity to participate effectively in the adjudication of his new and material evidence to reopen and service connection claims decided herein.  See Overton v. Nicholson, 20 Vet. App. 427, 435 2006) (finding the Board had erred by relying on various post-decisional documents for concluding adequate 38 U.S.C.A. § 5103(a) notice had been provided to the appellant, the Court nonetheless determined the evidence established the Veteran was afforded a meaningful opportunity to participate effectively in the adjudication of her claims, and therefore found the error harmless). Importantly, there is no allegation or evidence that any content or timing error will affect the essential fairness of the adjudication of the claims.  To reiterate, as the pleading party, the Veteran, not VA, has this evidentiary burden of proof of showing there is a VCAA notice defect in timing or content and, more importantly, that this defect is unduly prejudicial, meaning outcome determinative of the claims.  See Shinseki v. Sanders, 129 S. Ct. 1696. 

VA also fulfilled its duty to assist the Veteran by obtaining all relevant evidence in support of his claims decided herein, and therefore appellate review may proceed without prejudicing him. 38 U.S.C.A. § 5103A ; 38 C.F.R. § 3.159; see also Bernard v. Brown, 4 Vet. App. 384 (1993). The RO obtained his service treatment records and VA and identified private treatment records.  The Veteran also submitted personal statements in support of his new and material evidence to reopen and service connection claims.  The Veteran was also provided VA examinations in conjunction with his claims in August 2010 (gastrointestinal examination only) and December 2012 (hearing loss and orthopedic examinations).  Copies of these examination reports have been associated with the Veteran's physical claims files.  These examinations included clinical evaluations of the Veteran and review of the claims folder.  The Board finds that the VA examinations are adequate because they are predicated on a full understanding of the Veteran's medical history, and provide a sufficient evidentiary basis for the claims to be adjudicated.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion concerning the issues (except his claim for service connection for residuals of periodontal surgery) on appeal has been met.  38 C.F.R. § 3.159(c)(4) (2015). Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The Veteran was not provided an examination in conjunction with his claim for service connection for residuals of periodontal surgery for compensation purposes.  As this claim is being denied as a matter of law, neither a VA medical examination nor a VA medical opinion is necessary with respect to this claim. 

Therefore, the Board finds that no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims decided herein.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).


II. Legal Analysis

A. New and Material Evidence to Reopen Claim

The Veteran seeks to reopen a previously denied claim for service connection for a bilateral hearing loss disability. 

Generally, a claim that has been finally denied by an unappealed rating decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7104(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is generally to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

Courts have held that 38 C.F.R. § 3.156(b) requires that VA evaluate submissions received during the year following notice of a rating decision to determine whether they contain new and material evidence, even if the new submission may support a new claim.  See Bond v. Shinseki, 659 F.3d 1362, 1367-8 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the above frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2015).

The Board finds that new and material evidence has not been received to reopen the previously denied claim for service connection for a bilateral hearing loss disability. 

By a December 2003 rating action, the RO denied service connection for bilateral defective hearing.  In denying the claim, the RO essentially determined that there was no evidence, either during or after service, showing that the Veteran had a bilateral hearing loss disability for VA compensation purposes under 38 C.F.R. § 3.385.  The Veteran was informed of the RO's decision the following month, but did not appeal.  There was also no relevant evidence added to the file during the applicable one year appeal period.  The RO's December 2003 rating action is, therefore, final.  38 U.S.C.A. § 7105.

The RO received the instant petition to reopen the claim in September 2008.

Since the December 2003 rating decision, the evidence consists, in pertinent part, of post-service private treatment records and a December 2012 VA Audio examination report.  These reports, namely the December 2012 VA audio examination report, do not show any audiometric findings that establish a right or left ear hearing loss disability consistent with 38 C.F.R. § 3.385.  Thus, while these reports are new, as they were not of record at the time of the RO's final December rating action, they are not material.  They are not material because they do not tend to reasonably substantiate the claim.  In fact, the VA examination report shows that the Veteran still did not meet the criteria for hearing loss in either ear as defined by 38 C.F.R. § 3.385.  Since there is no new competent evidence that could reasonably substantiate the Veteran's claim, the Board finds there is no new and material evidence to reopen the claim. 

The Board is not required to reopen the previously denied claim solely because the Veteran was afforded a VA examination in connection with his claim to reopen. See Woehlaert v. Nicholson, 21 Vet. App. 456, 461 (2007).  None of the evidence, including the December 2012 VA examination report, tends to substantiate the Veteran's claim, in that the only piece of evidence that speaks to the hearing loss disability claim shows the Veteran does not meet the criteria for a hearing loss disability in either ear.  Thus, the Board finds that the evidence received since the December 2003 rating decision is not new and material.

The Board acknowledges that the threshold for reopening a claim is low, but it is a threshold nonetheless.  Shade, 24 Vet. App. at 110.  Here, the threshold has not been met and the claim is not reopened because new and material evidence has not been submitted.  See 38 U.S.C.A. § 5108 ; 38 C.F.R. § 3.156(a).  As new and material evidence to reopen the finally disallowed claim has not been received, the benefit-of-the-doubt doctrine is not applicable.

B. Service Connection Claims

The Veteran seeks service connection for periodontal surgery; left foot disability; left inguinal hernia; and, right wrist, shoulder and knee disabilities.  

Service connection means that the facts, shown by the evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999). 

That an injury incurred in service alone is not enough. There must be chronic disability resulting from that injury. If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b).  For this purpose, a chronic disease is one listed at 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. Feb. 21, 2013) (holding that the term "chronic disease in 38 C.F.R. § 3.309(b) is limited to a chronic disease listed at 38 C.F.R. § 3.309(a)).  A grant of service connection under 38 C.F.R. § 3.303(b) does not require proof of the nexus element; it is presumed.  Id.  In this case, the tenets of 3.303(b) have not been invoked with respect to the Veteran's claims decided in the analysis below, because the Veteran has not been diagnosed with a chronic condition listed under 3.309(a) as it relates to his claims for service connection for residuals of periodontal surgery; left foot and left inguinal hernia disabilities and right wrist, right shoulder and right knee disabilities. 

III. Merits Analysis

The Veteran seeks service connection for a residuals of periodontal surgery for VA compensation purposes; left foot disability; left inguinal hernia; and, right wrist, right shoulder and right knee disabilities.  He contends that he currently has these disabilities and that they had their onset during military service.

A.  Dental Condition

In his September 2008 claim for compensation, the Veteran, through his representative, listed "parodontal surgery" as one of the disabilities for which he was seeking VA compensation benefits.  He did not specify whether he sought compensation or treatment.  A claim for service connection for a dental disorder for compensation purposes is also considered to be a claim for VA outpatient dental treatment.  Mays v. Brown, 5 Vet. App. 302 (1993).

The Veteran does not contend, and the evidence does not show, that he had dental trauma while on active duty.  He contends that he had bleeding and sore gums on a daily basis as a result of in-service periodontal surgery.  (See VA Form 9, received  by VA in March 2010).   

Pursuant to VA laws and regulations, compensation is only available for certain types of dental and oral conditions, such as when it is due to trauma or disease such as osteomyelitis; osteoradionecrosis; loss, malunion, or limited motion of the mandible, maxilla, ramus, condyloid process, or hard palate; or loss of substance of the maxilla or mandible.  38 C.F.R. § 4.150 (2015).  Otherwise, such loss is not considered disabling.  In a precedent opinion, VA's General Counsel held that dental treatment of teeth during service, to include extractions, does not constitute dental trauma.  VAOPGCPREC 5-97 (1997), 62 Fed. Reg. 15, 566 (1997). Treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease will be considered service connected solely for the purpose of establishing eligibility for outpatient dental treatment and cannot be considered for compensation purposes.  38 U.S.C.A. § 1712 (West 2014); 38 C.F.R. §§ 3.381, 4.150 (2015).

The Veteran's service treatment records show that in September 1998, the Veteran had four wisdom teeth (i.e., teeth numbered 1, 16, 17, and 31) removed with intravenous sedation and local anesthesia.  In September 2002, the Veteran underwent scaling and root planing and flap surgery on teeth numbered 2-4 and 13-15 under local anesthesia and intravenous sedation.  An April 2003 Report of Medical Assessment reflects that the Veteran denied having suffered any injury or illness during active duty, to include dental problems.  He denied having any health concerns.  He indicated that his overall health was the same compared to his previous physical examination.  The Veteran reported that he was uncertain as to whether he intended to seek VA disability benefits.  The examining clinician indicated that the Veteran had undergone surgery two (2) weeks previously for an unrelated condition. 

For reasons that are discussed below, the Board finds the Veteran is not entitled to service connection for compensation or treatment purposes for his currently diagnosed dental condition.  First, there is no evidence, medical or otherwise, that the Veteran currently has a dental disability, to include chronic periodontal disease.  In addition, even if there was evidence of such disability, under VA regulations, periodontal disease cannot be service connection for compensation, but under certain circumstances, may be service connected solely for the purposes of establishing eligibility for outpatient dental treatment.  38 C.F.R. § 3.381(b).

In order to be eligible for outpatient dental treatment the Veteran must fit into a "class" as defined in 38 C.F.R. § 17.161.  Class I is for veterans who have a service-connected compensable dental disability, Class II is for veterans having a service-connected noncompensable dental condition shown to have been in existence at time of discharge or released from active service or resulting from combat wounds, certain homeless veterans, and veterans who were prisoners of war.  Class III is for veterans who have a dental condition that aggravates a service-connected disability. Class IV is for veterans whose service-connected disabilities are rated at 100 percent.  Class V is for veterans participating in a rehabilitation program and Class VI is for veterans whose dental condition is clinically determined to be complicating a medical condition currently under VA hospital treatment under Chapter 17 of 38 U.S.C. 38 C.F.R. § 17.161.

The Board finds the Veteran does not meet any of the classes in order to be eligible for outpatient dental treatment.  Service treatment records were reviewed and do not establish the Veteran currently has any service-connected dental disability, or that he otherwise experienced dental trauma during military service.  The records also do not establish the Veteran was a prisoner of war, or that he is currently homeless.  Accordingly, the Veteran does not fit into Classes I or II.  The evidence also does not establish, and the Veteran has not asserted, that his current dental condition aggravates any of his service-connected disabilities. Therefore, he does not fit the criteria for Class III.

The Veteran's combined service-connected disabilities are not rated at 100 percent, the Veteran is not currently participating in a rehabilitation program, and the Veteran is not receiving hospital treatment under Chapter 17 of 38 U.S.C.  According, the Veteran does not fit into classes IV through VI.
Therefore, the Board finds the Veteran does not fit into any of the classes eligible for dental treatment and consequently is not eligible for outpatient dental services and treatment.  38 U.S.C.A. § 1712 (a)(1). 

Based on the foregoing, the Board finds the Veteran cannot establish service connection for his currently diagnosed periodontal disease under VA regulations. This condition cannot be granted service connection for compensation purposes, and the Veteran does not fit into any of the classes which qualify for service connection for dental treatment purposes.  Accordingly, the Board finds the Veteran's claim for service connection for a dental condition is denied.

B.  Left Foot Disability, Left Inguinal Hernia and Right Shoulder, Right Wrist and Right Knee Disabilities

The threshold question to be answered is whether the Veteran currently has a left foot disability; left inguinal hernia; and right wrist, right shoulder and right knee disabilities.  If, but only if, that question can be answered in the affirmative, would it be necessary to explore the question of whether they are etiologically linked to his period of active military service, or whether they were manifested to a compensable degree within a year of service discharge in July 2003.  The Board finds that the preponderance of the evidence of record is against a finding that the Veteran currently has a left foot disability; left inguinal hernia; and right wrist, right shoulder and right knee disabilities.

The Veteran's service treatment records reflect that in April and September 1986, he was seen for a questionable synovial sheath cyst on his left foot.  In November 1993, the Veteran complained of having a cyst on the dorsum of the left foot that had existed for the previous five (5) to six (6) months.  An assessment of questionable ganglion cyst was entered.  In February 1996, the Veteran complained of severe right knee pain after he had slipped and twisted it while shoveling snow.  X-ray interpretations of the right knee were negative.  An assessment of knee sprain, rule out ligament injury was entered.  The Veteran was placed on a temporary profile and was assigned to light duty (desk work).  The Veteran was seen for a follow-up apportionment for his right knee in March 1996.  A physical evaluation of the right knee was positive for mild tenderness over the medial-collateral ligament and mild discomfort with valgus testing.  An assessment of right medial-collateral ligament strain-healing well was entered.  The Veteran was issued strengthening exercises and a soft knee brace for support.  

In November 1998, the Veteran complained of having had intermittent right wrist pain that had become increasingly constant over the previous week.  A physical evaluation of the right wrist was positive for pain with extreme hyperextension.  An assessment of right wrist tendonitis was entered. The Veteran was instructed to take Motrin, avoid excessive use of the wrist for several weeks and to rest, compress and elevate it when necessary.  In March 1999, the Veteran complained of soreness on the bottom of his left foot for the previous two (2) weeks.  A physical evaluation of the left foot was positive for calluses and tenderness proximal to the second digit.  X-ray interpretations were negative for any evidenced of a deformity.  An assessement of metatarsalgia versus sesamoiditis was entered.   An April 2003 Report of Medical Assessment reflects that the Veteran denied having suffered any injury or illness during active duty.  He denied having any health concerns.  He indicated that his overall health was the same compared to his previous physical examination.  The Veteran reported that he was uncertain as to whether he intended to seek VA disability benefits.  The examining clinician indicated that the Veteran had undergone surgery two (2) weeks previously for an unrelated condition. 

Voluminous post-service VA and private treatment and examination reports have been associated with the claims file.  The Veteran denied any joint pain when evaluated by a private clinician in January 2009.  Regarding the Veteran's left inguinal hernia, an August 2010 VA examination revealed that the Veteran's inguinal canals were normal.  (See August 2010 VA examination report).  
A private report, dated in January 2006, reflects that the Veteran was diagnosed, in part, with a hiatal, not an inguinal hernia.  (See January 2006 report, prepared by Colorado Endoscopy Centers).  In December 2012, a VA examiner concluded, after physical evaluation of the Veteran, that there was no evidence of any chronic disabilities of the left foot, right wrist, right knee, or right shoulder.  The VA examiner concluded that the Veteran did not have any left foot, right wrist, right knee or right shoulder pathology or diagnosis(es).  
Overall, there is no competent evidence of record (medical or otherwise) showing that the Veteran currently has a left foot disability; left inguinal hernia, and right wrist, right knee and right shoulder disabilities at any time since VA received the Veteran's claim for original compensation for the claimed disabilities in September 2008.  (See Veteran's representative's typographed letter to VA, received by VA on September 24, 2008).  See McLain v. Nicholson, 21 Vet. App. 319, 321 (2007) (the current disability requirement is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim).   

"Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."   Brammer v. Derwinski, 3 Vet. App. 223, 225 1992).  Clearly the competent medical evidence of record is negative for a  left foot disability, left inguinal hernia, or right wrist, right knee or right shoulder disabilities.  The Board finds that the preponderance of the competent and credible evidence of record is against the Veteran's contention that he has these disabilities, and the claims for service connection for a left foot disability, left inguinal hernia, and right wrist, right knee and right shoulder disabilities must be denied on that basis.

The only evidence linking the claimed left foot disability, left inguinal hernia, and right wrist, right knee and right shoulder disabilities to his military service is the Veteran's and his representative's written statements.  While the Veteran is certainly competent to relate events in service and after service, and to describe the extent of any current symptomatology, there is no evidence that either he or his representative possess the requisite medical training or expertise necessary to render either one competent to offer evidence on matters such as medical diagnosis or medical causation.  Cromley v. Brown, 7 Vet. App. 376, 379 (1995).  Essentially it is beyond the Veteran's competency to diagnose himself with a chronic left foot disorder, left inguinal hernia and chronic orthopedic disorders of the right wrist, right knee and right shoulder or to link the claimed disorders to his period of military service.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining that a Veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions). 

The Board has considered the applicability of the benefit-of-the-doubt doctrine. However, because the preponderance of the evidence is against the claims for service connection for a left foot disorder, left inguinal hernia, and right wrist, right knee and right shoulder disorders, this doctrine is not for application.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

New and material evidence has not been received to reopen a previously denied claim for service connection for a bilateral hearing loss disability. 

Service connection for residuals of periodontal surgery for VA compensation purposes (originally claimed as periodontal surgery) is denied.

Service connection for a left foot disorder is denied. 

Service connection for a left inguinal hernia is denied. 

Service connection for a right wrist disorder is denied. 

Service connection for a right shoulder disorder is denied. 

Service connection for a right knee disability is denied. 


REMAND

The Board finds that prior to further appellate review of the increased rating/effective date claims; claim for service connection for sinusitis and claims of entitlement to initial compensable disability ratings for service-connected left varicocele and post-operative cancerous mole a remand is necessary for additional substantive and procedural development.  Specifically, the AOJ should obtain additional VA examinations to determine the current severity of the Veteran's service-connected thoracic and lumbar strain with degenerative changes and residuals of a left ankle fracture with degenerative changes; obtain an opinion as to the etiology of the Veteran's left leg disability of tendonitis around the ankle, to include on a secondary basis; obtain an addendum opinion from the December 2012 VA examiner as to the etiology of the Veteran's diagnosed sinusitis; and, issue an SOC that addresses the issues of entitlement to initial compensable disability ratings for service-connected left varicocele and post-operative cancerous mole.  

i) VA examinations-Thoracic/Lumbar Spine and Left Ankle Disability. 

VA last examined the Veteran to determine the current (then) severity of his service-connected thoracic/lumbar spine and left ankle disabilities in December 2012.  (See December 2012 VA spine and ankle examination reports).  In a July 2015 written argument to VA, the Veteran's representative argued that the spine examination was inadequate because the VA examiner had failed to address the severity and functional limitations caused by flare-ups of back pain and decreased range of motion of the Veteran's low back.  Regarding the Veteran's left ankle, the Veteran maintains that it is more severely disabling than that reflected by the currently assigned 10 percent rating due to decreased range of motion, swelling and pain.  When VA examined the Veteran's left ankle in December 2012, the examiner indicated that the Veteran denied having any flare-ups or pain to palpation.  He had plantar flexion and dorsiflexion to 45 and 20 degrees, respectively.  There was no evidence of any functional loss and/or functional impairment of the left lower extremity that was attributable to the left ankle disability. 

Thus, with respect to the above claims for an increased rating in excess of 10 percent for the serviced-connected thoracic and lumbar strain with degenerative changes and residuals of a left ankle fracture with degenerative changes (to include the intertwined claims of entitlement to effective dates prior to September 24, 2008, for the award of the 10 percent evaluations ), the Board finds that additional VA examinations are warranted to determine the current severity of these disabilities.

In addition, and with respect to the claim for service connection for a left leg disability of tendonitis around the ankle, the Board notes that the Veteran has been diagnosed as having left insertional Achilles tendonitis.  (See December 2008 private treatment report).  Thus, on remand, the Board finds that the VA examiner, who conducts the examination of the service-connected residuals of a fracture of the left ankle with degenerative joint disease, should provide an opinion as to whether the Veteran's diagnosed left insertional Achilles tendonitis is etiologically related to military service or has been caused or aggravated by the service-connected residuals of a left ankle fracture with degenerative joint disease.

ii) Addendum Opinion-Sinusitis 

The Veteran seeks service connection for sinusitis.  

The Veteran's STRs reflect that the Veteran complained of having sinus problems that were a five (5) out of 10, with 10 being the highest degree of severity in January 2002.  He related that he experienced sinus problems every year during dry heat/winter.  The Veteran's sinuses were non-tender on examination.  An assessment of seasonal allergies was entered.  An assessment of sinusitis was entered in December 2002.  An April 2003 Report of Medical Assessment reflects that the Veteran denied having suffered any injury or illness during active duty.  He denied having any health concerns.  He indicated that his overall health was the same compared to his previous physical examination.  The Veteran reported that he was uncertain as to whether he intended to seek VA disability benefits.  The examining clinician indicated that the Veteran had undergone surgery two (2) weeks previously for an unrelated condition. 

Post-service VA and private treatment reports are of record.  When seen by a private clinician in January 2009, the Veteran reported that he had had upper respiratory symptoms for the previous five (5) days.  An examination of his nose, revealed congested and inflamed mucosa.  His turbinates were enlarged, bilaterally, with thick discharge.   His sinuses were tender to percussion.  His pharynx revealed inflamed mucosa.  The examining clinician entered an assessment, in part of sinusitis.

In December 2012, VA examined the Veteran to determine the etiology of any current present sinus disability.  After an evaluation of the Veteran's sinuses, nose and throat, the VA examiner concluded that the Veteran did not have a sinus disability.  (See December 2012 VA Sinus examination report).  While the December 2012 VA examiner indicated that he had reviewed the claims files, it appears that he did not consider the January 2009 report containing a diagnosis of sinusitis during the appeal period.  Mclain, supra.  Thus the Board finds that the issue of entitlement to service connection for sinusitis must be remanded to have the December 2012 VA examiner provide a supplemental medical opinion that addresses all evidence that is supportive of the claim.  

iii) Manlincon Issues-Initial Ratings for Left Varicocele and Post-operative cancerous mole

As noted in the Introduction, in a February 2010 statement, the Veteran expressed disagreement with the RO's assignment of nonncompensable disability ratings assigned to the service-connected left varicocele and post-operative cancerous mole in a February 2010 rating action.  The RO has not issued the Veteran an SOC on these issues, and the Veteran did not specifically indicate that his appeal with respect to these service-connected disabilities had been satisfied. See AB v. Brown, 6 Vet. App. 35, 38-39 (1993).  Before the Board can consider the Veteran's initial rating claims on appeal, however, it is required to remand the claims for issuance of a SOC.  Manlincon, supra.

Accordingly, the case is REMANDED for the following action:

1.  Copies of updated treatment records should be obtained and added to the claims folder.

2.  Following completion of the above, schedule the Veteran for a VA examination by an appropriate specialist to determine the current severity of his service-connected thoracic and lumbar strain with degenerative changes.  The Veteran's physical claims file and electronic claims file should be made available to and reviewed by the examiner in connection with the examination. 

The examiner should specifically identify (1) the ranges of motion of the Veteran's thoraic and lumbar strain, including motion accompanied by pain, in degrees; (2) any identifiable functional impairment, including upon repetitive testing, due to pain, incoordination, weakened movement, and excess fatigability on use; and (3) the frequency and duration of any incapacitating episodes occurring during the past 12 months requiring bed rest prescribed by a physician and treatment by a physician. 

The examiner should also specifically assess the severity of all lower extremity neurological symptomatology associated with the service-connected thoracic and lumbar strain with degenerative changes.

The examination report must reflect the examiner's consideration and analysis of both the medical and lay evidence of record, to include (i) the Veteran's competent account of symptomatology; and, (ii) the December 2012 VA spine examination report, respectively; and (iii) any other medical evidence deemed pertinent.

The rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so. In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

3.  Following completion of the development requested in paragraph 1, above, schedule the Veteran for an appropriate VA examination to determine the current severity of his left ankle disorder.  The Veteran's physical claims file and electronic claims file should be made available to and reviewed by the examiner in connection with the examination. 

a.  The examiner should determine all symptomatology associated with the service-connected residuals of a left ankle fracture with degenerative changes, to include any limitation of motion. The examiner should also characterize the degree of any limitation of motion as marked or moderate. 

The examiner should also answer in the affirmative or negative in response to the following questions: 

(1) Is there any evidence of ankylosis of the left ankle in plantar flexion less than 30 degrees, between 30 and 40 degrees, or in dorsiflexion between zero and 10 degrees? 

(2) Is there evidence of ankylosis of the subastragalar or tarsal joint in good or poor (specify which) weight-bearing position? 

(3) Is there evidence of malunion of the os calcis or astragalus with moderate or marked (specify which) deformity? 

The examiner should also determine whether the Veteran's left ankle disorder is manifested by weakened movement, excess fatigability, or incoordination. These determinations should be expressed in terms of the additional range-of-motion loss due to any weakened movement, excess fatigability, pain, flare-ups or incoordination of the left ankle, expressed in degrees, if possible. 

The examination report must reflect the examiner's consideration and analysis of both the medical and lay evidence of record, to include (i) the Veteran's competent account of symptomatology; and, (ii) the December 2012 VA ankle examination report, respectively; and (iii) any other medical evidence deemed pertinent.

b. Regarding the Veteran's diagnosed left insertional Achilles tendonitis (see December 2008 private treatment report), the examiner must provide an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that it was incurred during or otherwise is related to his period of military service; or, manifested to a compensable degree within a year of service discharge

If the examiner determines that the Veteran's left insertional Achilles tendonitis is not related to military service, then he must provide an opinion as to whether it is at least as likely as not (50 percent or greater likelihood) that it has been caused or aggravated by (permanently worsened beyond the natural progress of the disorder) by the service-connected residuals of a left ankle fracture with degenerative joint disease? 
If it is determined that the Veteran's left insertional Achilles tendonitis has been aggravated (permanently worsened) by the service-connected residuals of a left ankle fracture with degenerative joint disease, the VA examiner should identify the baseline level of the specific disability and the degree of disability due to aggravation.

The rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so. In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

4.  Following completion of the development requested in paragraph 1, above, obtain a supplemental medical opinion from the VA examiner who performed the December 2012 Sinusitis examination, or, if he is not available, forward the claims folders to another qualified clinician.  The December 2012 VA examiner (or other qualified clinician) must reconcile the findings of the January 2009 assessment of sinusitis and his examination of the Veteran that was negative for any clinical evidence of a sinus disability.  After reconciling the two opposing findings, the December 2012 VA examiner, or other qualified clinician, must state whether or not the Veteran currently has a chronic sinus disability.  

If the December 2012 VA examiner, or other clinician, finds that the Veteran does have a current sinus disability, an opinion should be provided as to whether it is at least as likely as not (50 percent or greater probability) that it is causally related to the in-service findings of sinus problems and assessment of seasonal allergies and assessment of sinusitis in January and December 2002, respectively. 

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it. 

If the December 2012 VA examiner, or other qualified examiner, determines that another examination is necessary to provide the requested opinion, one should be scheduled.

If an opinion cannot be expressed without resort to speculation, the December 2012 VA examiner, or other qualified clinician, must discuss why such is the case.  In this regard, indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the etiology of the disability at issue or because of some other reason.

5.  Send the Veteran and his representative an SOC on the following issues: (i) entitlement to an initial compensable disability rating in for left varicocele and; (ii) entitlement to an initial compensable rating for post-operative cancerous mole. 

If, and only if, the Veteran perfects an appeal by submitting a timely and adequate substantive appeal on these issues, should they be returned to the Board for further appellate procedure.

6.  Thereafter, readjudicate the claims for increased ratings in excess of 10 percent for the service-connected thoraic and lumbar strain with degenerative changes and residuals of a left ankle fracture with degenerative changes, each to include entitlement to an effective date prior to September 24, 2008, for the 10 percent evaluation award, and claims for service connection for a left leg disability of tendonitis around the left ankle, to include on a secondary basis, and sinusitis.  Readjudication of the increased rating claims should include consideration of whether "staged" ratings are appropriate pursuant to Hart v. Mansfield, 21 Vet. App. 505 (2008).  

If any decision remains adverse to the Veteran, issue him and his representative a supplemental statement of the case and allow the appropriate time for response.  Then, return the claims to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


